PER CURIAM.
Both appeals were presented upon a single record and heard together. Similar ques- • tions are presented by both appellants. They challenge tho sufficiency of the evidence to support their conviction. The indictment charged them with having unlawfully and feloniously transported in interstate com-merce one Margaret Prox with the unlawful. intent and purpose of having her engage in' immoral practices. A jury trial was waived,. *1004and the court found in favor of the government.
We are unable to agree with counsel who earnestly argue that neither appellant guiltily participated in the transportation of the female for immoral purposes. The evidence we think amply supports the findings of the District Court. No valuable purpose would be served by a discussion of such evidence.
Other assignments of error deal with the rulings of the court on the admission or rejection of evidence. They too have been examined and with the result that no prejudicial error has been found respecting such rulings.
The judgments and sentences are affirmed.